Case 5:19-cv-00001-LGW-BWC Document 10 Filed 07/20/20 Page 1 of 2
                                                                            FILED
                                                                 John E. Triplett, Acting Clerk
                                                                  United States District Court

                                                             By STaylor at 10:43 am, Jul 20, 2020
Case 5:19-cv-00001-LGW-BWC Document 10 Filed 07/20/20 Page 2 of 2
